Citation Nr: 0213365	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  94-31 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to the service-connected PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Philadelphia, Pennsylvania RO, which denied an increased 
rating for the service-connected PTSD, greater than 30 
percent, and entitlement to a TDIU.

Thereafter, in an August 1994 Hearing Officer Decision, the 
RO granted the veteran a 50 percent rating for the service-
connected PTSD, effective June 23, 1993.

This case was before the Board in September 2000, but was 
remanded for additional development.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's service-connected PTSD renders him unable 
to obtain or retain gainful employment.

3.  A 100 schedular rating is being granted by this decision.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 100 percent for 
the service-connected PTSD under the criteria in effect prior 
to November 7, 1996 have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

VA treatment records, dated June 1992 through October 2001, 
show treatment for the veteran's PTSD.  

Specifically, in August 1992, the veteran experienced acute 
anxiety attacks in response to loud noises, such as the 
telephone ringing.  In May 1993, the veteran stated that he 
was unemployed and that his current level of functioning was 
due to medication.  Likewise, in July 1993, the veteran's 
mood was depressed and he was angry that he could not work, 
but stated that he had good family support and recognized how 
special his wife was.  In October 1993, the veteran reported 
that his family was upset because they could not deal with 
his anger, resulting in a poor relationship with his 
children.  

Furthermore, in a February 1994 treatment note, the veteran's 
wife felt the veteran was "troubled" and noted that even if 
he did find employment, he would not last long.  In October 
1995, the veteran indicated that he was taking classes and 
was trying to improve his relationship with his wife.  In 
February 1996, the veteran reported that he was working for 
his brother who owned an auto mechanics garage, but was still 
experiencing episodes of anxiety and depression.  In November 
1998, the veteran reported that his panic attacks had 
decreased to every three or four days.  In April 1999, a VA 
physician stated that the veteran was not depressed, did not 
exhibit suicidal ideations and was not anhedonic.  
Furthermore, the veteran stated when he was able, he worked 
restoring old cars with enjoyment.  

In addition, a January 2000 treatment note reports that the 
veteran was not significantly depressed and in an October 
2000 treatment note, the veteran stated that he was still 
experiencing panic attacks, but also discussed techniques 
that he used to help the attacks.  In July 2002, the veteran 
was mildly anxious and denied depression.  He stated that he 
kept active and occupied by helping with his brother's 
business and doing things like yard work.

In November 1992, the veteran underwent a general VA 
examination.  The veteran, among other things, appeared 
anxious, which was relieved by Ativan or other 
Benzodiazepines, and had a resting tremor.  The examiner 
diagnosed the veteran as having PTSD.

In a June 1993 Social Services evaluation, the veteran 
reported that he had worked for almost twenty years, but had 
to quit because of his anxiety attacks

In August 1993, the veteran underwent another VA examination.  
The veteran had complaints of nightmares, intrusive 
recollections, difficulty achieving close relationships with 
people, and panic attacks three to four times a day.  At the 
time of the examination, the veteran stated that he was not 
working and felt that because of the panic attacks, he would 
not be able to work.  Examination revealed that the veteran 
was cooperative, alert, and oriented, but nervous and 
depressed.  His stream of thought was linear, logical and 
appropriate, and the veteran did not exhibit hallucinations, 
delusions, or homicidal or suicidal ideations.  Judgment was 
intact and insight appeared to be fair.  The veteran's affect 
was appropriate and his mood was consistent with the anxiety 
and depression.  Long and short-term memory was intact.  The 
examiner diagnosed the veteran as having chronic PTSD.

At the May 1994 RO hearing, the veteran testified that he had 
to leave his job of eighteen years because he was 
experiencing panic attacks on a daily basis and that the 
medication he took did not allow him to drive a truck.  He 
stated that he tried a different position, but upon 
increasing his medication, he again was not able to work.  
Furthermore, he stated that he felt "funny" when he was 
around his family and that it had gotten to the point where 
he did not want to be around them.  The veteran's wife 
further testified she had left him eleven times out of their 
twenty-four years of marriage and that their son had left 
home for ten months in response to the veteran's behavior.

In October 1994, the veteran participated in Vocational 
Rehabilitation counseling.  The psychologist, Dr. McDaniels, 
reported that the veteran did have an impairment of 
employability due to his lack of marketable skills.  
Furthermore, he stated that the veteran's service-connected 
disability did materially contribute in preventing him from 
working in many fields because of his panic attacks, near 
blackouts, and the side effects of his medication.  A serious 
employment handicap was found, but it was reasonably 
foreseeable that achievement of a vocational goal could be 
achieved based upon the veteran's background in the auto 
repair business and the flexible circumstances under which he 
could work in the family business. 

Dr. McDaniels also stated, in a December 1994 letter, that 
the veteran had difficulty working in confined spaces for an 
extended period of time and that he did not tolerate high 
stress situations, necessitating periodic breaks.  

During the November 1996 VA examination, the veteran had 
complaints of anxiety and panic attacks almost every day that 
could last from two seconds to thirty minutes.  Occasionally, 
he would get several attacks that ran together, increasing 
when he got nervous.  The veteran stated that he was 
unemployed and that his medication rendered him so.  The 
veteran stated that he spent his days "fooling" around in 
his brother's garage working on cars, but was unable to work 
under the car or the dash because he got claustrophobic.  The 
veteran further complained that he experienced nightmares and 
thoughts of Vietnam and avoided being around people.  The 
veteran was interested in his brother's shop, had a number of 
friends, and had a close relationship with his daughter, but 
stated that he did not get along well with his wife.  
Furthermore, the veteran stated that he experienced sleep 
difficulty, that his concentration wandered and that he was 
irritable and angry at times.

Upon examination, the examiner reported that the veteran was 
alert, pleasant, cooperative, oriented, and was able to 
recall three out of three objects immediately and at three 
minutes, but demonstrated poor concentration.  His mood and 
affect was worried, anxious, and depressed, but he was not 
suicidal, homicidal, assaultive, or psychotic.  Insight and 
judgment were adequate.  The examiner concluded that the 
veteran had PTSD with panic attacks and assigned a Global 
Assessment of Functioning (GAF) score of 55, with the 
exception that he was unable to work, therefore he 
experienced no conflicts with peers or coworkers.  The 
examiner further stated that the veteran was unable to work 
as a truck driver because of his medication and that there 
was probably work that the veteran could do, but the question 
was whether an employer would give him the chance with the 
PTSD and panic attacks.

In November 1998, the veteran underwent another VA 
examination.  The veteran again had complaints of panic 
attacks up to four times a day, anxiety, flashbacks and 
difficulty around people or crowds.  He reported that his 
wife said he had no feelings and a quick temper.  
Furthermore, the veteran still experienced nightmares and 
recurrent thoughts and recollections of Vietnam, as well as 
psychogenic amnesia, anhedonia, and clear detachment and 
estrangement issues.  Additionally, the veteran had 
complaints of sleep difficulty, irritability, concentration, 
hypervigilance, and startle symptoms.  The veteran described 
a typical day as "fooling" around at his brother's garage 
and if he felt up to it, "tinkering" with old cars.

After examination, the examiner stated that there was no 
evidence that the veteran exaggerated his symptoms and 
appeared alert and oriented throughout the interview.  The 
veteran's speech was normal, there was no evidence of 
suicidal or homicidal ideations, and the veteran described 
his mood as "okay," but was frustrated because of his work 
problems.  Thought processes were clear, coherent, and goal 
directed and free from any obsessions, compulsions, 
delusions, or hallucinations.  The veteran exhibited no 
evidence of any major concentration or memory disturbances 
and judgment and insight were intact.

The examiner diagnosed PTSD and assigned a GAF score of 45 to 
55.  In conclusion, the examiner stated that:

The patient may have significant problems 
with employment on the basis of his 
medications and the fact that he is a 
blue collar worker who has been trained 
and worked most of his life driving [a] 
truck, etc.  The fact that he is on these 
medications would make it unlikely that 
he would be hired in this profession.  He 
does describe having skills that could 
land a job, but again these would often 
require operating machinery, etc. which 
his medications would probably prohibit 
him from being hired in jobs of this 
sort.  Therefore, his concerns about 
unemployability appear to be realistic, 
and I believe in fact that he has made 
much effort to gain employment as best I 
could determine.

Finally, during the January 2002 VA examination, the veteran 
reported that he was unemployed and had been married to his 
wife for 31 years, however, he had been working for his 
brother up until six months earlier doing a small amount of 
work.  The veteran continued to have complaints of panic and 
anxiety attacks and increasing intrusive thoughts about 
Vietnam, including nightmares and flashbacks.  The veteran 
further stated that he still exhibited avoidance behavior and 
had mild issues with detachment, estrangement, and displaying 
affections.  The veteran felt uncomfortable around people and 
was pessimistic regarding the future and had a decreased 
ability to enjoy things, but had some interest in working 
with cars.  The veteran's concentration was "okay," but he 
still had problems with mild irritability and sleep 
difficulty.  Regarding his panic attacks, the veteran stated 
that he felt that he always had to have his wife with him out 
of fear of having an attack.

Upon examination, the examiner stated that the veteran was 
alert, oriented, and casually dressed and groomed.  The 
veteran's speech was unremarkable, he described his mood as 
"okay," and his affect was slightly restricted.  He denied 
any active or passive suicidal or homicidal ideations and his 
thought process was clear, coherent, and goal directed and 
free from any obsessions, compulsions, delusions, or 
hallucinations.  There was no evidence of any major 
concentration or memory problems.  The examiner diagnosed the 
veteran as having PTSD and assigned a GAF score of 50 to 60.

In conclusion, the examiner further stated that based on the 
information provided, the veteran would have trouble 
maintaining a steady job.  Specifically, the examiner 
reported:

The patient reports that the history of 
employment has been limited by his 
medications.  This certainly may well be 
the case.  Employers are certainly 
adversely influenced by someone whom they 
see as being risky in terms of their 
medical problems.  The other issue 
complicating this patient's employment is 
likely the fact that he has these anxiety 
attacks that often times are triggered by 
psychosocial events or an abrupt loud 
noise.  He reports that even over the 
past several years with medication 
treatment, when he was working for his 
brother, he had to abruptly leave when he 
felt that he could not tolerate things.  
His brother of course allowed him to do 
this but a typical employer would not be 
very open to giving someone such broad 
discretion.  . . .  The combination of 
the patient being on medications and 
these anxiety attacks that necessitate 
time away from work periodically, would 
certainly make it difficult to hold a 
full-time stressful job.  . . .  

It is possible that if he would get a low 
stress job in which there was some 
latitude regarding his work schedule, he 
may be able to do fine.  The issue that I 
am not addressing in this percentage is 
the likelihood that he will find an 
employer to hire him.  . . .  From my 
perspective it appears that the patient 
is certainly somewhat impaired but not 
severely impaired to the extent that he 
is incapable of employment in and of 
itself.  He does seem to have some 
meaningful relationships as he describes 
having several veteran friends I believe.  
Although he generally reports not feeling 
that he can connect with people and that 
he does not want to bother people, he 
still has some friends that he seems to 
keep in contact with and seems to have a 
fairly good relationship with his spouse.

In an April 2002 addendum, the January 2002 VA examiner 
reported that the veteran was occupationally and socially 
impaired with reduced reliability and productivity.  The 
veteran did not exhibit circumstantial, circumlocutions, or 
stereotyped speech patterns, as well as short-term memory 
disturbances.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  
In view of the decision in this case regarding the issue of 
an increased rating for PTSD, a discussion of whether the VA 
has complied with the provisions of the new law and 
implementing regulations is unnecessary.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  As the issue of entitlement to a 
total disability rating based on individual unemployability 
is being denied solely on regulatory grounds, the duty to 
assist is not relevant to this claim.

PTSD

The veteran contends that he is entitled to a rating higher 
than the currently assigned 50 percent for the service-
connected PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board has reviewed the veteran's claim for an increased 
evaluation for his service-connected PTSD in light of the 
history of the disability; however, where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  At the 
time the veteran filed his claim for an increased rating, his 
service-connected PTSD was evaluated under 38 C.F.R. § 4.132 
as in effect prior to November 7, 1996.  

Diagnostic Code 9411 (PTSD) and other codes pertaining to 
psychoneurotic disorders provides for a 50 percent rating 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

Finally, a 100 percent rating is assigned when totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed though or behavioral 
process associated with almost daily activities such a 
fantasy, confusion, panic, and explosions of aggressive 
energy result in a profound retreat from mature behavior.  
The veteran must have been demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  In Johnson v. Brown, 7 Vet. App. 95 (1994), the 
Court held that the veteran need only satisfy any one of the 
three independent criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, in order to receive a 100 percent rating.

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(2001).  The revised rating criteria provides that PTSD (Code 
9411), as well as other mental disorders, are to be assigned 
a 50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

As the veteran's claim for an increased rating for a 
psychiatric disorder was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

After carefully reviewing the evidence of record, the Board 
concludes that the a 100 percent rating is warranted under 
the old criteria based on the effect of PTSD on the veteran's 
ability to obtain and retain employment.  In October 1994, 
when participating in Vocational Rehabilitation counseling, 
the examiner noted that the veteran's PTSD materially 
contributed to his inability to work in many fields because 
of his panic attacks, near blackouts and the side effects of 
his medications.  At a VA examination in November 1996, the 
examiner questioned whether an employer would hire the 
veteran due to his PTSD and panic attacks.  In November 1998 
at another VA examiner noted that the veteran's concerns 
about inability to work were realistic.  Since the evidence 
is at least in equipoise, the benefit of the doubt doctrine 
does apply, and an increased rating to 100 percent for the 
veteran's service-connected PTSD is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

TDIU

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
PTSD and that, as such, a total rating in accordance with the 
provisions of 38 C.F.R. § 4.16 is in order.  In light of the 
board decision above that assigned a 100 percent schedular 
rating for the veteran's PTSD, the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability has no legal merit.

VA regulations for total disability ratings for compensation 
based on unemployability of the individual provides, in 
pertinent part, as follows:

(a) Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities.

38 C.F.R. § 4.16 (2001).

The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied due to a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In view of the fact that the veteran has been 
assigned a 100 percent schedular rating for PTSD, a TDIU 
claim under 38 C.F.R. § 4.16 is precluded by applicable 
criteria.  See ZP v. Brown, 7 Vet. App. 541 (1995).


ORDER

Entitlement to an increased rating to 100 percent for the 
service-connected PTSD, is granted under the criteria in 
effect prior to November 7, 1996, subject to the applicable 
criteria governing the payment of veteran's benefits.

Entitlement to a TDIU is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

